
	
		I
		112th CONGRESS
		2d Session
		H. R. 4331
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mrs. Noem introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To respond to the extreme fire hazard and unsafe
		  conditions resulting from pine beetle infestation, drought, disease, or storm
		  damage by declaring a state of emergency and directing the Secretary of
		  Agriculture to immediately implement hazardous fuels reduction projects in the
		  manner provided in title I of the Healthy Forests Restoration Act of 2003, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Forest Emergency Response
			 Act.
		2.FindingsCongress finds that—
			(1)forest health and human safety in certain
			 national forests have deteriorated dangerously due to pine beetle infestation,
			 disease, storm damage, and drought; and
			(2)the resulting fire hazard in those national
			 forests endangers adjacent communities, ranches, State parks, and several units
			 of the National Park System and poses a significant threat to the economic
			 stability of surrounding areas and the health, safety, and well-being of
			 residents and visitors to those areas.
			3.DefinitionsIn this Act:
			(1)Designated
			 national forestThe term designated national forest
			 means a national forest designated by the Secretary under section 4(b).
			(2)Emergency
			 circumstancesThe term emergency circumstances has
			 the meaning given the term in section 1506.11 of title 40, Code of Federal
			 Regulations (or a successor regulation).
			(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			4.Declaration of
			 emergency and selection of pilot project national forests
			(a)In
			 generalIn recognition of
			 deteriorating forest health conditions, extreme fire hazard, and the
			 significant number of dead and dying trees in certain national forests due to
			 pine beetle infestation, drought, disease, or storm damage, and the resulting
			 imminent risk of devastating wildfire that poses a significant threat to the
			 economic stability of surrounding areas and the health, safety, and well-being
			 of residents, firefighters, and visitors to the areas, Congress declares that
			 the fire hazard and human endangerment in those national forests designated by
			 the Secretary under subsection (b) constitute emergency circumstances.
			(b)Designations
				(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall designate not less than 1 national forest in each
			 applicable State that is experiencing conditions that constitute emergency
			 circumstances due to pine beetle infestation, drought, disease, or storm damage
			 and the resulting imminent risk of devastating wildfire that poses a
			 significant threat to the economic stability of surrounding areas and the
			 health, safety, and well-being of residents, firefighters, and visitors to the
			 areas.
				(2)LimitationA
			 designation under paragraph (1) shall be for a period not to exceed 10
			 years.
				5.Application of
			 expedited procedures and activities of the Healthy Forests Restoration Act of
			 2003 to designated Forest Service pilot projects
			(a)ApplicabilitySubject to subsections (b) through (e),
			 title I of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511 et seq.)
			 (including the environmental analysis requirements of section 104 of that Act
			 (16 U.S.C. 6514), the special administrative review process under section 105
			 of that Act (16 U.S.C. 6515), and the judicial review process under section 106
			 of that Act (16 U.S.C. 6516)), shall apply to all Forest Service projects and
			 activities implementing the land and resource management plan developed for the
			 designated national forests during the term of the emergency circumstance
			 declared under section 4.
			(b)Application of
			 other lawSection 322 of
			 Public Law 102–381 (16 U.S.C. 1612 note; 106 Stat. 1419) shall not apply to
			 projects conducted in accordance with this section.
			(c)Required
			 modificationsIn applying
			 title I of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511 et seq.)
			 to Forest Service projects and activities in designated national forests, the
			 Secretary shall make the following modifications:
				(1)The authority shall apply to the entire
			 designated national forest, including land that is outside of a wildland-urban
			 interface area or that does not satisfy any of the other eligibility criteria
			 specified in section 102(a) of that Act (16 U.S.C. 6512(a)).
				(2)All projects and activities of the Forest
			 Service, including necessary connected actions (as described in section
			 1508.25(a)(1) of title 40, Code of Federal Regulations (or a successor
			 regulation)), shall be considered to be authorized hazardous fuel reduction
			 projects for purposes of applying the title.
				(3)In the case of a project intended to
			 address the existence of an infestation of disease or insects, or the presence
			 of such an infestation on immediately adjacent land, the Secretary may proceed
			 with the project if there is any risk the infestation will spread, not just in
			 the event of an imminent risk of the spread of the infestation.
				(4)Forest Service projects and activities in
			 the designated national forest conducted under title I of that Act shall not be
			 counted toward the limitation in section 102(c) of that Act (16 U.S.C. 6512(c))
			 on the total quantity of acreage that may be treated under that title.
				(d)Smaller
			 projects
				(1)In
			 generalExcept as provided in paragraph (2), a project conducted
			 in a designated national forest in accordance with this section that comprises
			 less than 10,000 acres shall be considered an action categorically excluded
			 from the requirements for an environmental assessment or an environmental
			 impact statement under section 1508.4 of title 40, Code of Federal Regulations
			 (or a successor regulation).
				(2)Exclusion of
			 certain areasParagraph (1) does not apply to—
					(A)a component of the
			 National Wilderness Preservation System;
					(B)any Federal land
			 on which, by Act of Congress or Presidential proclamation, the removal of
			 vegetation is restricted or prohibited;
					(C)a congressionally
			 designated wilderness study area; or
					(D)an area in which
			 activities under paragraph (1) would be inconsistent with the applicable land
			 and resource management plan.
					(e)Prohibition on
			 restraining orders, preliminary injunctions, and other relief pending judicial
			 review
				(1)In
			 generalNo restraining order,
			 preliminary injunction, or injunction pending appeal shall be issued by any
			 court of the United States with respect to any decision to engage in any
			 remedial action or to prepare, advertise, offer, award, or operate a timber
			 sale under this section in a designated national forest.
				(2)Applicability of
			 other lawSection 705 of
			 title 5, United States Code, shall not apply to any challenge to a sale
			 described in paragraph (1).
				6.Good neighbor
			 authority
			(a)DefinitionsIn
			 this section:
				(1)Eligible
			 StateThe term eligible State means a State that
			 contains National Forest System land.
				(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(3)State
			 foresterThe term State forester means the head of a
			 State agency with jurisdiction over State forestry programs in an eligible
			 State.
				(b)Cooperative
			 agreements and contracts
				(1)In
			 generalThe Secretary may enter into a cooperative agreement or
			 contract (including a sole source contract) with a State forester to authorize
			 the State forester to provide the forest, rangeland, and watershed restoration
			 and protection services described in paragraph (2) on National Forest System
			 land in the eligible State.
				(2)Authorized
			 servicesThe forest, rangeland, and watershed restoration and
			 protection services referred to in paragraph (1) include the conduct of—
					(A)activities to
			 treat insect infected trees;
					(B)activities to
			 reduce hazardous fuels; and
					(C)any other
			 activities to restore or improve forest, rangeland, and watershed health,
			 including fish and wildlife habitat.
					(3)State as
			 agentExcept as provided in paragraph (6), a cooperative
			 agreement or contract entered into under paragraph (1) may authorize the State
			 forester to serve as the agent for the Secretary in providing the restoration
			 and protection services authorized under that paragraph.
				(4)SubcontractsIn
			 accordance with applicable contract procedures for the eligible State, a State
			 forester may enter into subcontracts to provide the restoration and protection
			 services authorized under a cooperative agreement or contract entered into
			 under paragraph (1).
				(5)Timber
			 salesSubsections (d) and (g) of section 14 of the National
			 Forest Management Act of 1976 (16 U.S.C. 472a) shall not apply to services
			 performed under a cooperative agreement or contract entered into under
			 paragraph (1).
				(6)Retention of
			 NEPA responsibilitiesAny decision required to be made under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect
			 to any restoration and protection services to be provided under this section by
			 a State forester on National Forest System land shall not be delegated to a
			 State forester or any other officer or employee of the eligible State.
				(7)Applicable
			 lawThe restoration and protection services to be provided under
			 this section shall be carried out on a project-to-project basis under existing
			 authorities of the Forest Service.
				
